Matter of Bianca J. v Dwayne C.A. (2016 NY Slip Op 00781)





Matter of Bianca J. v Dwayne C.A.


2016 NY Slip Op 00781


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


98 97

[*1]In re Bianca J., Petitioner-Respondent, —
vDwayne C.A., Respondent-Appellant.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Bianca J., respondent pro se.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about January 7, 2014, which denied respondent's objections to an order, entered on or about October 30, 2013 (Support Magistrate Karen D. Kolomechuk), dismissing his petition for a downward modification of a November 23, 2011 child support order, unanimously affirmed, without costs.
Respondent has failed to preserve for appellate review his contention that the Support Magistrate harbored a bias against him (see CPLR 5501; Matter of Gina C. v Augusto C., 116 AD3d 478, 479 [1st Dept 2014], lv denied 23 NY3d 905 [2014]), and we decline to review his claim in the interest of justice. As an alternative holding, we find respondent's contention unfounded. We note that he has failed to cite to an actual ruling which demonstrated bias (see Anderson v Harris, 68 AD3d 472, 473 [1st Dept 2009]). The court properly exercised its discretion in denying respondent's motion for an adjournment (see Matter of Anthony M., 63 NY2d 270, 283 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK